United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1694
                                   ___________

Heartland Academy Community             *
Church, a Missouri not-for-profit       *
corporation; CNS International          *
Ministries, Inc., a Missouri not-for-   *
profit corporation; Tracy Leftwich;     *
David Christensen; Becky Christensen;   *
Paula McKinney; Del McKinney;           *
Jennifer Armstead; Peggy White;         *
Sam Perumalla; Sheela Perumalla; Jim    *   Appeals from the United States
Brownfield; Cheryl Crary; Jim Crary;    *   District Court for the
David Lawson; Marilyn Lawson;           *   Eastern District of Missouri.
Susan McCloy; John McCloy; Denver       *
Barry Selser; Ross Dale; Tina Dale;     *
Shawn Jarnigan; Amy Jarnigan;           *
Brad Hampton; Martha Hampton,           *
                                        *
             Plaintiffs - Appellees,    *
                                        *
      v.                                *
                                        *
Michael Waddle, in his individual and   *
official capacities,                    *
                                        *
             Defendant - Appellant,     *
                                        *
David Parrish, in his individual and    *
official capacities; Patricia McAfee,   *
in her individual and official          *
capacities; Lewis County, Missouri,     *
                                        *
             Defendants.                *
                                    ___________

                                    No. 02-2176
                                    ___________

Heartland Academy Community               *
Church, a Missouri not-for-profit         *
corporation; CNS International            *
Ministries, Inc., a Missouri not-for-     *
profit corporation; Tracy Leftwich;       *
David Christensen; Becky Christensen;     *
Paula McKinney; Del McKinney;             *
Jennifer Armstead; Peggy White;           *
Sam Perumalla; Sheela Perumalla;          *
Jim Brownfield; Cheryl Crary;             *
Jim Crary; David Lawson; Marilyn          *
Lawson; Susan McCloy; John McCloy;        *
Denver Barry Selser; Ross Dale;           *
Tina Dale; Shawn Jarnigan; Amy            *
Jarnigan; Brad Hampton; Martha            *
Hampton,                                  *
                                          *
             Plaintiffs - Appellants,     *
                                          *
      v.                                  *
                                          *
Michael Waddle, in his individual         *
and official capacities; David Parrish,   *
in his individual and official            *
capacities; Patricia McAfee, in her       *
individual and official capacities;       *
Lewis County, Missouri,                   *
                                          *
             Defendants - Appellees.      *




                                          -2-
                                    ___________

                              Submitted: March 13, 2003

                                   Filed: July 2, 2003
                                    ___________

Before BOWMAN, MORRIS SHEPPARD ARNOLD, and RILEY, Circuit Judges.
                         ___________

BOWMAN, Circuit Judge.

       Michael Waddle appeals from the order of the District Court1 granting a
preliminary injunction sought by CNS International Ministries, Inc.; its affiliate
Heartland Academy Community Church; and named individual plaintiffs
(collectively, Heartland). Heartland cross appeals, challenging the scope of the
injunction. We affirm.

       CNS owns and operates the Heartland Christian Academy (HCA) in Shelby
County, Missouri, a Christian educational facility that provides services to children
with behavioral and substance abuse problems. The school is a part of a complex that
spans Lewis, Knox, and Shelby counties and includes dormitories, group homes,
residences, a spiritual retreat, a steakhouse, and a dairy operation. Some students live
in housing on the property, whereas others commute to attend the school. The
individual plaintiffs are parents whose children were involved in the incident that led
to the preliminary injunction. Waddle is the Chief Juvenile Officer for the Second
Judicial Circuit in Missouri, which includes Lewis, Knox, and Adair counties.

      On July 2, 2001, the Heartland Academy Community Church and CNS, both
non-profit corporations, filed suit against Waddle; Lewis County, Missouri; and

      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.

                                          -3-
David Parrish and Patricia McAfee, sheriff and deputy sheriff, respectively, for Lewis
County at the times relevant to this appeal, alleging that these defendants were
harassing and intimidating Heartland, its employees, and its students and their
families.2 The suit claimed constitutional violations as a result of the defendants'
actions and sought legal damages and declaratory and injunctive relief. The case was
pending when, on October 30, 2001, based upon continuing allegations of child
mistreatment and abuse at Heartland facilities, juvenile authorities and uniformed,
armed law enforcement officers removed from HCA 115 children, virtually all of the
boarding students who attended the school, loading them onto school busses and
taking them into protective custody. The removal was without notice to Heartland,
the students, or their parents. Authorities had ex parte probable-cause state-court
orders to remove only about seventy-five of the students who were taken into
custody, as well as orders for approximately forty children who no longer lived at
Heartland and for four others who were over the age of eighteen, that is, adults over
whom juvenile authorities had no jurisdiction. Waddle had sought the orders using
a list of boarding students that he had obtained in July 2001, which evidently was
inaccurate by October when he decided that all of the children living at Heartland
needed to be removed immediately.

      The removal took over two hours, with Waddle himself noting, "The juveniles
showed their emotion about leaving Heartland school in these circumstances by
weeping, hugging teachers, praying, silence, singing songs, seeming non-plussed or
shouting at juvenile office staff." Br. of Appellant at 16. The students were confined
by juvenile authorities, up to several days, until their parents came for them. When
parents retrieved their children, they were given a copy of a letter from a juvenile

      2
       The Heartland parents were added as plaintiffs on February 14, 2002, in
response to a motion filed by Heartland on November 6, 2001.
      Parrish, McAfee, and Lewis County were not included in Waddle's notice of
appeal, and their cross appeal, No. 02-2175, was dismissed as untimely by order of
this Court on September 9, 2002. Accordingly, they are not parties to this appeal.

                                         -4-
officer, which advised them against returning their children to Heartland, suggesting
that doing so might result in a loss of custody or a referral to law enforcement
authorities.

      Post-removal juvenile detention hearings were scheduled for Friday,
November 2, 2001, but Waddle sought dismissal of the cases for those children whose
parents had picked them up by that date and a brief continuance until Monday for
those whose parents had not yet come for them. All cases eventually were dismissed.

      On Monday, November 5, 2001, Heartland filed with the District Court a
motion for a temporary restraining order (TRO) and a preliminary injunction. By that
time, many parents of the removed students had returned their children to Heartland.
The motion sought, among other things, to immediately enjoin the defendants from
further student removals without certain safeguards, including notice and a hearing.
The court held a hearing on November 5, and the TRO was entered on November 6.
On November 14–16, 2001, the District Court held a more extensive hearing on
Heartland's request for a preliminary injunction. After the hearing, the court modified
the TRO and on February 7, 2002, issued a final preliminary injunction order:

      Until a full trial on the merits is held in the above-styled action,
      Defendants Michael Waddle, David Parrish, and Patricia McAfee, their
      officers, agents, servants, employees, and attorneys and those persons
      in active concert or participation with them who receive actual notice of
      this Order are enjoined from seeking or participating in any pre-hearing
      removal of all boarding children from HCA unless all boarding children
      at HCA are directly involved in the underlying facts that serve as the
      basis for such removal.

Memorandum & Order at 89 (Feb. 7, 2002).

      On appeal from this order, Waddle first maintains that the District Court should
have abstained from exercising jurisdiction over Heartland's claim for preliminary

                                         -5-
injunctive relief. He argues that the federal court is being asked to interfere with his
responsibility to enforce the State's child protection laws, and the District Court
therefore should have abstained from hearing Heartland's claims.

       Where a lower federal court's jurisdiction is properly invoked, its decision on
abstention is reviewed for abuse of discretion. See Haw. Hous. Auth. v. Midkiff, 467
U.S. 229, 236 (1984). But as we understand Waddle's abstention argument, it is
actually a challenge to federal court jurisdiction under the Rooker-Feldman doctrine,3
so we will review de novo the District Court's decision to hear the case.4 See Niere
v. St. Louis County, Mo., 305 F.3d 834, 836 (8th Cir. 2002).

       Under the Rooker-Feldman doctrine, "a party losing in state court is barred
from seeking what in substance would be appellate review of the state judgment in
a United States district court, based on the losing party's claim that the state judgment
itself violates the loser's federal rights." Johnson v. De Grandy, 512 U.S. 997,
1005–06 (1994). In other words, original federal jurisdiction over state-court
judgments is reserved to the Supreme Court.5 Verizon Md. Inc. v. Pub. Serv.
Comm'n, 535 U.S. 635, 644 n.3 (2002). There will be no jurisdiction in the lower
federal courts if the constitutional claims raised in a federal case are "inextricably
intertwined" with a state-court decision. D.C. Ct. of Appeals v. Feldman, 460 U.S.
462, 483 n.16 (1983).




      3
       See D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fid.
Trust Co., 263 U.S. 413, 416 (1923).
      4
      To the extent Waddle is arguing that the District Court should have abstained
on some other grounds, we see no abuse of discretion.
      5
       An exception is a petition for habeas corpus under 28 U.S.C. § 2254 filed by
a person who claims to be in state custody in violation of federal law.

                                          -6-
       But Heartland's motion for injunctive relief does not interfere with a state-court
judgment—there is no state-court order permitting juvenile authorities in the future
to round up all Heartland boarding students, without a hearing, and take them into
protective custody. And so, in hearing Heartland's motion for a preliminary
injunction, the District Court did not need to take on any issue actually litigated in the
state courts or any claim "inextricably intertwined" with such an issue. The
injunction here is forward-looking, directed to any contemplated wholesale pre-
hearing removal of boarding students from the Heartland complex. The District
Court properly asserted jurisdiction over the motion for preliminary injunctive relief.

       Waddle also contends that the District Court erred in concluding that Heartland
and the parents had standing to seek this injunction. We review de novo. Burton v.
Cent. Interstate Low-Level Radioactive Waste Compact Comm'n, 23 F.3d 208, 209
(8th Cir.), cert. denied, 513 U.S. 951 (1994). But we "accept as true all material
allegations of the complaint, and . . . construe the complaint in favor of" Heartland.
Warth v. Seldin, 422 U.S. 490, 501 (1975).

       A party will have standing to assert a claim in federal court if it alleges that (1)
it suffered injury in fact, (2) there is a causal connection between the injury and the
challenged action, and (3) the remedy it seeks will likely redress its injury. Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). Waddle says that Heartland and
the parents do not have standing to claim that the students' Fourth and Fourteenth
Amendment rights have been violated and that they do not have associational
standing either. We do not decide those particular questions, as it is not necessary for
us to do so. On the face of the complaint, the corporate plaintiffs alleged injury to
themselves (the imminent shutdown of HCA) as a result of Waddle's conduct.
Further, the complaint avers that the injunctive relief Heartland seeks will prevent the
harm it identifies. We hold that Heartland has standing to bring its claim for a
preliminary injunction.



                                           -7-
      We turn now to Waddle's appeal from the injunction itself and our
consideration of what are known in this Circuit as the four Dataphase factors. See
Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981). We review
the District Court's material factual findings for clear error, its legal conclusions de
novo, and the court's equitable judgment—the ultimate decision to grant the
injunction—for an abuse of discretion. United Healthcare Ins. Co. v. AdvancePCS,
316 F.3d 737, 739 (8th Cir. 2002).

       The first Dataphase factor is "the threat of irreparable harm" to Heartland. 640
F.2d at 113. The District Court found that another mass removal of boarding students
from Heartland, which the court thought to be a real possibility absent an injunction,
would result in additional trauma to already troubled children, a loss of trust, and a
break in the continuity of care that is so important to the Heartland children. Further,
the court noted the frustrations of parents and staff as a result of the previous removal
and the threat to HCA and its mission. These findings of potential harm are not
clearly erroneous. Further, the court did not err in concluding that these harms, if
they came to pass, were irreparable, that is, they would be avoided only by granting
injunctive relief and could not be reversed in the upcoming proceedings in which
Heartland seeks damages and declaratory relief.

       The District Court next considered "the probability that [Heartland] will
succeed on the merits." Id. The court determined that the constitutional claims raised
by Heartland—unreasonable seizures and numerous failures of due process—were
sufficiently supported by the facts of the case and the governing law as to
demonstrate a likelihood of success on the merits. We think this is a close call, but
at this stage of the litigation, Heartland is not required to prove a mathematical
(greater than fifty percent) probability of success on the merits. See id. We cannot
say that the court erred in determining that after a trial on the merits, with formal
procedures and complete evidence, Heartland has a fair chance of prevailing. See
Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981) ("[A] preliminary injunction

                                          -8-
is customarily granted on the basis of procedures that are less formal and evidence
that is less complete than in a trial on the merits. A party thus is not required to prove
his case in full at a preliminary-injunction hearing . . . .").

       The District Court then addressed the third Dataphase factor and balanced the
harm to Heartland if its motion for a preliminary injunction failed against the harm
to Waddle if the injunction were granted. See 640 F.2d at 113. The District Court
believed that the injunction could be sufficiently narrow that it would not interfere
with Waddle's ability to carry out his obligations under Missouri law to keep children
safe, yet inclusive enough to protect Heartland and its residential students from the
harms that would result from the trauma of another mass round-up. Having carefully
examined the injunction, we conclude that it successfully protects Heartland from the
harms alleged without impeding Waddle's ability to do his job.

       The fourth factor is the public interest. Id. As the District Court pointed out,
Waddle has a significant public interest in protecting Missouri's children. On the
other hand, the court recognized the good work Heartland was doing with children
who might otherwise "fall through the cracks." Recognizing that the same public
policy was being served by both sides to the dispute and explaining that the real
concern was "the method and scope of the removal on October 30, 2001," it was the
court's intention, as we have said, to fashion an injunction that would allow Heartland
to continue its work yet not interfere with Waddle's performance of his duties.
Memorandum & Order at 83. We cannot say that the court erred in its consideration
of the public-interest factor.

       After applying the Dataphase factors to the facts of this case, the District Court
balanced the equities and determined that a carefully crafted injunction should issue.
In his argument on appeal, Waddle greatly exaggerates the scope of the injunction
and speculates as to the effects of the injunction on the work of state juvenile
authorities. A careful reading of the injunction makes it clear that juvenile officers

                                           -9-
are not "shackled" in their ability to do their jobs while nevertheless subject to private
lawsuits for inaction, nor are they required to "wait on the sidelines, hoping that the
problem goes away." Br. of Appellant at 55, 56. Indeed, the court in its order
encouraged Waddle and his colleagues to continue to investigate allegations of child
abuse or mistreatment at the Heartland facilities, and we wholeheartedly endorse that
recommendation. After our review, we conclude that the court did not abuse its
discretion in balancing the equities, either by determining that injunctive relief was
warranted or in drafting the injunction.

       Waddle's remaining claims—that the District Court based its decision on
clearly erroneous factual findings and that the injunction violated both the Eleventh
Amendment and the clean-hands doctrine—are without merit.

       For its cross appeal, Heartland raises two challenges to the scope of the
injunction, neither of which has merit. Heartland takes issue with the court's failure
to articulate a constitutional standard "for those emergency circumstances under
which pre-hearing removals would be justified," Br. of Appellees at 66, and
complains that the injunction "does not address seizures of individual students or
groups of students not comprising the whole population," id. at 68.

       As we have said, the District Court's order and injunction address the concerns
raised by the "pre-hearing removal of all boarding children." Memorandum & Order
at 89. Heartland now asks the court, in effect, to offer an advisory opinion on what
fact scenario might "serve as the basis" for pre-hearing removal. Id. The District
Court opted not to speculate on what might or might not pass constitutional muster,
and appropriately so. The issue in this case, and that which the court was trying to
address, was the indiscriminate removal of boarding students en masse—some
without even an ex parte order. The District Court demonstrated appropriate restraint
in drafting the order, being as it is a preliminary injunction "to preserve the relative
positions of the parties until a trial on the merits can be held." Camenisch, 451 U.S.

                                          -10-
at 395. The injunction adequately addresses the concerns raised by the incident that
precipitated Heartland's November 5, 2001, motion, and we see no reason to tamper
with it. A preliminary injunction is not the proper vehicle for addressing all of the
concerns Heartland has raised in its lawsuit, which remain to be decided in the
District Court in the upcoming proceedings.

      The District Court's order granting Heartland preliminary injunctive relief is
affirmed. Waddle's motion to file a supplemental appendix is granted.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -11-